Citation Nr: 1118535	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  98-10 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected low back injury with degenerative disc disease from August 1, 2006.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected radiculopathy, left lower extremity associated with low back injury with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to March 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a personal RO hearing in June 2001.  

In an August 2002 decision, the Board denied the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In an April 2004 Order, the Court granted the parties Joint Motion for Remand (JMR), vacated the Board's August 2002, decision and remanded the matter to the Board for further action.  In June 2004, this matter was remanded by the Board for further development.  The Veteran testified at a video conference hearing before the Board in December 2005.  The Board again remanded this case in March 2006.  

In a July 2008 decision, the Board denied a rating for the low back disability in excess of 20 percent prior to May 19, 2003; granted a 40 percent evaluation from May 19, 2003 to January 18, 2006; and denied a rating in excess of 20 percent from August 1, 2006.  The Board also denied an initial rating in excess of 10 percent for the Veteran's left lower extremity radiculopathy.  The Veteran appealed to the Court the part of the Board's decision that denied entitlement to a disability rating for low back disability in excess of 20 percent from August 1, 2006, and entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.  In a June 2010 Memorandum Decision, the Court set aside that part of the Board's decision and remanded the matters for further adjudication consistent with the Court's decision.     

The issue of entitlement to an extraschedular rating for service-connected low back injury with degenerative disc disease from the period of October 21, 2005 to January 18, 2006 under 38 C.F.R. § 3.321(b) was remanded by the Board in June 2010.  However, in a subsequent rating decision in May 2010, the RO granted an extraschedular rating of 100 percent during this period.  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Since the Board's July 2008 decision, additional evidence has been associated with the claims file, including VA treatment records and VA examinations reports.  However, this evidence had been considered by the RO with respect to the issues on appeal.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R.  § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R.  § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, these issues must be returned to the RO for review of the additional medical evidence.   

Moreover, the Veteran's representative submitted copies of September 2010 VA examination reports.  However, the copies are unclear and, in turn, difficult to read.  Thus, the RO should associate new copies of the September 2010 VA examination reports with the claims file.  

The Board also observes that the claims file was not available for review at the September 2010 VA examination and the Veteran's medical records were not reviewed.  Thus, the Board finds that the Veteran should be afforded a new VA examination to assess the severity of his service-connected low back disability, radiculopathy of the left lower extremity and any other associated neurological abnormalities.  

Moreover, the Veteran has indicated that he has received private treatment for his low back disability and radiculopathy of the left lower extremity.  The RO should contact the Veteran and request that he submit authorizations for all private treatment records for low back disability and radiculopathy from August 2006 to the present.  Lastly, the RO should obtain any current VA treatment records from June 2009 to the present.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he submit authorizations for all private treatment records for his low back disability and left lower extremity radiculopathy from August 2006 to the present. 

2.  The RO should obtain pertinent VA treatment records from June 2009 to the present. 

3.  The RO should obtain a clear copy of the September 2010 VA examinations reports. 

4.  The Veteran should be afforded an appropriate VA examination to ascertain the severity of his service-connected low back disability, radiculopathy of the left lower extremity and any other associated neurological abnormalities.  The claims folder must be made available for review in association with the examination.  Any and all indicated evaluations, studies and tests should be accomplished, and complaints and clinical manifestations should be reported in detail.  

The examiner is requested to specify whether the Veteran's degenerative disc disease has caused any incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, and if so, specify the duration of such episodes in the past year.  The examiner is also requested to offer an opinion as to whether the Veteran's radiculopathy of the left lower extremity more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.  The examiner should also specify whether the Veteran has radiculopathy of the right lower extremity and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.  He should also address any other associated neurological abnormalities.  

In accordance with the guidance from the Court in DeLuca v. Brown, 8 Vet.App. 202 (1995), the examination report should address any weakened movement of the lumbar spine, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up that fact should be so stated along with a rationale for this finding.  

The examiner should also discuss the effects the Veteran's service-connected low back disability, radiculopathy of the left lower extremity and any other associated neurological abnormalities have on his daily activities as well as his ability to obtain and retain substantially gainful employment.  

A clear rationale for all opinions should be provided as well as a discussion of the facts and medical principles involved.  However, if the requested opinion cannot be provided without resorting to speculation, the examiner should so state and provide a clear rationale as to why an opinion cannot be provided without resort to speculation.  

5.  Thereafter, and after any further development deemed necessary by the RO, the RO should review the expanded record and determine if a higher rating is warranted for the service-connected low back disability, radiculopathy of the left lower extremity and any associated neurological abnormalities.  The Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).
 

